litclier

 

 

Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 1 of 6

Ginsburg & Misk LLP

Gerard N. Misk, Esq. (gm7428)
Attorneys for Defendant

Giron Contracting Inc.

215-48 Jamaica Avenue

Queens Village, New York 11428
Telephone: (718) 468-0500
Facsimile: (718) 468-0592

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAFAEL FIGUEROA,
Plaintiff, Case No:
19-cv-210 (RA)
-against-
IRENE YAGUDAEV, SOLOMON YAGUDAEV,
APS ELECTRIC INC., GIRON CONTRACTING INC.,
INCLINATOR ELEVETTE CO. OF NEW YORK, INC..
NEW YORK PLUMBING WORKS, INC., R.C.M.
ELECTRIC CORP. and SAL D.AMICO
CONSTRUCTION, INC., VERIFIED ANSWER
Defendants.
IRENE YAGUDAEV and SOLOMON YAGUDAEV,
Third Party Plaintiffs,
-against-

NRG MAGIC CONSTRUCTION,

Third Party Defendant.

Defendant, GIRON CONTRACTING INC., by its attorneys, GINSBURG
& MISK LLP, as and for its Answer to the Amended Complaint, upon
information and belief, alleges:

1. Denies knowledge or information sufficient to form a
belief as to each and every allegation contained in paragraphs
numbered 1, 2, 3, 4, 5, 6, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17,

18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34,

‘nrg.giron 1

 
Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 2 of 6

35, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45, 46, 47, 48, 49, 50, 51,
52, 53, 55, 56, 57, 58, 59, 60, 61, 63, 64, 65, 66, 67, 68, 69, 70,
71, 72, 73, 74, 83, 84, 85, 86, 88, 89, 90, 91, 92, 93, 94, 96, 97,
98, 99, 100, 101, 102, 104, 105, 106, 107, 108, 109, 110, 111, 112,
113, 114, 115 and 116 of the Amended Complaint.

2. Admits generally the allegation contained in paragraphs
numbered 7, 130, 135 and 141 of the Amended Complaint.

3. Denies generally the allegations contained in paragraphs
numbered 54, 62, 75, 76, 77, 78, 79, 80, 81, 82, 87, 95, 103, 117,
118, 119, 120, 121, 122, 123, 124, 125, 126, 127, 128, 131, 132,
133, 136, 137, 138, 139, 142, 143, 144, 145, 146 and 147 of the
Amended Complaint.

4, Repeats, reiterates and realleges each and every
allegation contained in paragraphs 129, 134 and 140 of the Amended
Complaint as if fully set forth at length herein.

AS AND FOR A FIRST AFFIRMATIVE DEFENSE

5. That in the event that the plaintiff recovers any
judgment against this defendant, then this defendant demands that
any such judgment be diminished in accordance with Article 16 of
the CPLR and more particularly, Section 1601 thereof; and also if
there is any such judgment that it be limited to this answering
defendant’s equitable share of any total liability.

AS AND FOR A SECOND AFFIRMATIVE DEFENSE

6. That the plaintiff on the date and time of the accident

in question assumed the risk for the conduct in which he was

engaged.

litclient:nrg.giron 2

 

 

 
Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 3 of 6

AS AND FOR A THIRD AFFIRMATIVE DEFENSE
7. That the Complaint herein fails to state a cause of
action against the defendant.
AS AND FOR A FOURTH AFFIRMATIVE DEFENSE
8. That any damages awarded to plaintiff must be reduced by
the amount of any collateral source including, but not limited to,
insurance, social security, Worker’s Compensation or employee
benefit programs, that the Court finds was, or will be with
reasonable certainty, replaced or indemnified.
AS AND FOR A FIFTH AFFIRMATIVE DEFENSE
9. The accident or occurrence referred to in the plaintiff’s
complaint and the injuries claimed were caused in whole or in part
by the carelessness, contributory negligence or the assumption of
risk of the plaintiff and this answering defendant demands that the
plaintiff’s damages be accordingly diminished or denied.
AS AND FOR A SIXTH AFFIRMATIVE DEFENSE
10.That the complaint is wholly without merit and its initiation
is deemed frivolous conduct by this answering defendant.
AS AND FOR A SEVENTH AFFIRMATIVE DEFENSE
11. That the plaintiff has failed to mitigate and/or reduce
its damages and losses, if any as alleged in the complaint herein.
AS AND FOR AN EIGHTH AFFIRMATIVE DEFENSE
12. That this answering defendant did not owe the plaintiff

any of the duties alleged in the lawsuit.

Noleptara.aron 3

 

 

 
litclier

Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 4 of 6

AS AND FOR A NINTH AFFIRMATIVE DEFENSE
13. That the risks and dangers, if any, were open, obvious,
notorious and apparent.
AS AND FOR A TENTH AFFIRMATIVE DEFENSE
14. Answering defendant did not commence work on the project
until after the date of plaintiff’s alleged accident.

AS AND FOR A CROSS-CLAIM AGAINST IRENE YAGUDAEV,
SOLOMON YAGUDAEV, APS ELECTRIC INC., INCLINATOR
ELEVETTE CO. OF NEW YORK, INC. NEW YORK PLUMBING WORKS,
INC., R.C.M. ELECTRIC CORP. and SAL D’AMICO CONSTRUCTION, INC.

15. That if the plaintiff was caused to sustain damages at
the time and place set forth in the Complaint and in the manner
alleged therein through any carelessness, recklessness, acts or
omissions, negligence and/or breaches of duty and/or warranty
and/or contract other than of the plaintiff, then said damages
arose out of the several and joint carelessness, recklessness,
acts, omissions, negligence, and breaches of duty and/or
obligation, and/or statute, and/or warranty, and/or contract in
fact or implied in law, upon the part of the co-defendants, without
any breaches or any negligence of defendant, GIRON CONTRACTING
INC., contributing thereto; and if this pleading defendant is found
liable as to the plaintiff for damages set forth in the plaintiff's
Complaint then, and in that event, the relative responsibilities of
said defendant in all fairness must be apportioned by a separate
determination, in view of the existing factual disparity, and co-
defendants will be liable over jointly and severally to defendant,

GIRON CONTRACTING INC., and bound to fully indemnify and hold this

tinrg.giron 4

 

 

 
Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 5 of 6

pleading defendant harmless for the full amount of any verdict or
judgment that te plaintiff herein may recover against the
defendant, including all costs of investigation, disbursements,
expenses and attorney’s fees incurred in the defense of this action
and in the conduct of the cross-complaint.

WHEREFORE, it is respectfully requested that this Court
dismiss the complaint in its entirety and grant such other and
further relief as to this Court may be just and proper.

Dated: Queens Village, New York
November 1, 2019

Yours, etc.,

GINSBURG & MISK LLP

By: eS

GERARD N. MISK, ESQ.
Attorneys for Defendant
GIRON CONTRACTING INC.
215-48 Jamaica Avenue
Queens Village, New York 11428
(718) 468-0500

 

TO: EVELYN F. GROSS, ESQ.
GREY & GREY, LLP
Attorneys for Plaintiff
360 Main Street
Farmingdale, NY 11735
(516) 249-1342
Your File No. 17-0702

litclignt:nrg.giron 5

 

 

 
Case 1:19-cv-00210-RA Document 33 Filed 11/05/19 Page 6 of 6

ATTORNEY'S VERIFICATION
STATE OF NEW YORK )

) Ss.:
COUNTY OF QUEENS }

I, the undersigned, an attorney admitted to practice before
the Courts of the State of New York, state that I am the attorney
of record for the defendant, in the within action; I have read the
foregoing ANSWER and know the contents thereof; the same is true to
my own knowledge, except as to the matters therein stated to be
alleged on information and belief, and as to those matters I
believe it to be true. The reason this verification is made by
your deponent and not by the defendant is that the defendant reside
in a County other than that in which your affiant maintains his
office.

The grounds of my belief as to all matters not stated upon my
own knowledge are as follows: Conferences and correspondence with
the defendant and review of records.

I affirm that the foregoing statements are true, under the
penalties of perjury.

Dated: Queens Village, New York
November 1, 2019 a

GERARD N. MISK

 

litclient:nrg.giron

 

 

 
